Per Curiam.
After reading the testimony taken in the above matter before the board of bar examiners and its report of findings thereon, and after hearing arguments of counsel for the respective parties on the exceptions taken by counsel of Harry C. Morford, the accused attorney-at-law, in the latter’s behalf, to the findings and report of the board, we are of the opinion that the findings of the board that Harry C. Morford had been guilty of unprofessional conduct on two of the charges preferred against him and of gross negligence on the third, are fully sustained by the evidence. The gross negligence was his delinquency in a case in the Court of Chancery, for which grievous fault he was adequately penalized by the Chancellor.
A majority of the court, however, thinks that, in view of the fact that the unprofessional conduct of the accused attorney, as revealed by the other two proven charges, did not involve, clearly, any intent on his part to benefit, fraudulently, by the questioned transactions, and that he did not expect to benefit therefrom or thereby cause loss to hi? clients, and, in fact, caused no loss, a suspension of Harold C. Morford from practicing as an attorney and counselor-at-law and solicitor in chancery in the courts of this state for s *945period of two years from the date of an entry of an order to that effect, will not only be adequate punishment, but will serve as a deterrent example.
An order will be made to the effect as above indicated.